Citation Nr: 1718155	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-15 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD). 

2. Entitlement to an initial compensable evaluation for unspecified depressive disorder effective January 22, 2013.

3. Entitlement to an effective date prior to January 22, 2013 for the grant of service connection for unspecified depressive disorder. 

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from various rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. The preponderance of the evidence is against finding a diagnosis of posttraumatic stress disorder (PTSD) conforming to the DSM-V that is etiologically related to a disease, injury, or event in active service. 

2. Since January 22, 2013 forward, the Veteran's unspecified depressive disorder has been manifested by occupational and social impairment with reduced reliability and productivity due to disturbances in motivation and mood, anxiety, depression, difficulty sleeping, irritability, difficulty establishing and maintaining relationships, flattened affect, and decreased occupational and social impairment, but not by occupational and social impairment with deficiencies in most areas. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130 Diagnostic Code 9434 (2016).

3. The Veteran's unspecified depressive disorder was aggravated by his service-connected disabilities as of January 22, 2013.

4. The Veteran is unable to obtain and maintain substantially gainful employment due to his service-connected disabilities when considering his education, special training and employment history. 


CONCLUSIONS OF LAW

1. The criteria for service-connection for PTSD have not been met. 38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2016).

2. The criteria for an initial compensable evaluation for unspecified depressive disorder are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130 Diagnostic Code 9434 (2016).

3. The criteria for an effective date prior to January 22, 2013, for the grant of service connection for unspecified depressive disorder are not met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

4. The criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5107; (West 2014) 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.3 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In May 2012 prior to the September 2012 rating decision the RO notified the Veteran of the evidence needed to substantiate the claim for an acquired psychiatric disorder to include PTSD. In addition, in December 2013 prior to the January 2014 rating decision the RO notified the Veteran of the evidence needed to substantiate the claim for entitlement to TDIU. These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

As to the claim for an increased initial compensable evaluation for unspecified depressive disorder, and the claim for an earlier effective date, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify, as to these claims, is therefore required.

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records (STRs) with the claims file. In addition, the RO associated the Veteran's VA, identified private treatment records and Social Security Administration (SSA) records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA psychiatric examinations in July 2012 and October 2015. 

In correspondence in October 2016, the Veteran's representative noted that a June 2016 request for a copy of the October 2015 VA examination had not been provided.  However, in the same correspondence, the representative contended that this examination was not adequate and provided a detailed argument in support of the contentions.  Therefore, the copy of the examination must have been available and reviewed by the representative.  

The examinations were adequate because the examiners considered and addressed the Veteran's contentions, and conducted thorough medical examinations of the Veteran. The Board will address the Veteran's objections to the adequacy of the examination July 2012 and October 2015 examinations below.  Based on the foregoing, the Board finds the examination reports and opinions to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Substantial Compliance with Prior Remand

Previously the case was remanded in September 2015, and on remand the AOJ was directed to notify the Veteran that he may submit additional lay statements, and afford the Veteran a VA psychiatric examination. Correspondence was sent to the Veteran in October 2015. See October 6, 2015 VA correspondence. Lay statements from the Veteran and others have been associated with the claims file.  The Veteran was afforded a VA psychiatric examination in October 2015. The Board finds that there has been substantial compliance with the prior remand. 

III. Service Connection

The Veteran contends he is entitled to service connection for PTSD. Service connection was granted in a November 2015 rating decision, for unspecified depressive disorder. Entitlement to service connection for PTSD will be discussed below. 

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service. 38 U.S.C.A. §§ 1110, 1131. To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.  For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not chronic, a showing of continuity of symptomatology after discharge is required. Id.

Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service. 38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA. In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability in accordance with the DSM-V, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. See 38 C.F.R. § 3.304(f), 4.125(a). As with all claims for service connection, in the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).  The Veteran is not asserting that his claimed disability resulted from him engaging in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (b) (West 2014) are not applicable. 

As an initial matter, the Board acknowledges that VA, effective August 4, 2014, amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.

As the Veteran's claim was certified to the Board in October 2014 (after August 4, 2014), a diagnosis of PTSD will be determined based on the criteria in the DSM-V.  See 38 C.F.R. § 4.125(a) (2016).  The file contains VA mental health examinations performed prior to August 2014 when the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders was the medical and regulatory standard and was appropriate for use by the examiners at those times. As there is no information to the contrary, the Board will presume that earlier VA examiners appropriately utilized the diagnostic standard in effect at the time of their examinations.

In this case, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of PTSD in accordance with the DSM-V. The Veteran has stated that he has PTSD as a result of his service, and has symptoms such as anxiety, depression, suspiciousness, irritability, difficulty sleeping, restricted range of affect and difficulty maintaining relationships. While the Veteran is competent to relate his in-service stressors and these symptoms, the Veteran is not competent to diagnose himself with PTSD or another psychiatric disability generally, as such a diagnosis requires medical training and expertise. Jandreau, 492 F.3d at 1377. The issue of a current diagnosis in this case must be decided based on the medical evidence of record.

Turning to the medical evidence, the Veteran was provided with a VA examination in July 2012. The Veteran reported symptoms of depression, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty establishing and maintaining effective relationships. See July 2012 VA examination. The examiner found the Veteran did not have a diagnosis of PTSD conforming to DSM-IV. The examiner noted a diagnosis of depression not otherwise specified (NOS). The examiner noted prior documentation of delusional thinking; however, the Veteran denied experiencing any psychotic symptoms during the examination. The examiner noted that the Veteran's current diagnosis of depressive disorder NOS appeared to have begun during his childhood and adolescence and was exacerbated by heavy prolonged polysubstance abuse. Id.  

Next, the Veteran was provided with a VA examination in October 2015. The Veteran reported symptoms of depressed mood, anxiety, chronic sleep impairment and disturbances of motivation and mood. See October 2015 VA examination. The examiner found a diagnosis of unspecified depressive disorder under DSM-V. The examiner noted this diagnosis is consistent with the Veteran's prior diagnosis of depressive disorder NOS under DSM-IV. The examiner found no other mental disorder has been diagnosed under DSM-V, and specifically the Veteran did not have a diagnosis of PTSD. The Veteran reported experiencing ongoing physical pain, which contributes to some of his mood disturbances. The examiner noted that it was at least as likely as not that the Veteran's pain due to his service-connected back disability had been aggravated by his depressive disorder. Id.  

As noted above, in correspondence in October 2016, the Veteran's representative contended that the October 2015 VA examination was inadequate for failure to specifically discuss certain symptoms noted in VA medical records.  However, the representative offered no objection or rationale for the examiner's finding that the Veteran did not have PTSD. As the VA examinations and opinions were clearly based on a thorough review of the record, took into account all competing diagnoses, and were well supported by well-reasoned rationales, the Board finds that these opinions are entitled to significant probative weight as to the issue of a diagnosis of PTSD.   Rodriguez-Nieves, 22 Vet. App. at 302-05; Barr, 21 Vet. App. at 312.
 
The Veteran's VA treatment records and SSA records do not contradict the findings of the VA examinations of record. In particular they are absent for treatment of PTSD. VA treatment records note ongoing treatment for anxiety and depression. A December 2011 treatment note indicated a negative PTSD screening. See December 3, 2011 mental health management note. 

Here, based on the medical evidence of record, in particular the October 2015 VA examination, the Board finds that the preponderance of the evidence is against a finding of a current diagnosis of PTSD in accordance with the criteria found in the DSM-V. As there is not a current sufficient diagnosis of PTSD per the regulation, the first element of service connection is not met and service connection is not warranted. 38 C.F.R. § 3.304(f), 4.125(a); Brammer, 3 Vet. App. 223. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim for entitlement to service connection for PTSD is denied.

IV. Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, the applicability of staged ratings is not warranted as discussed below. 

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2016). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran contends he is entitled to an increased initial rating for his service-connected unspecified depressive disorder. In addition, the Veteran contends an earlier effective date is warranted, which will be discussed below. From January 22, 2013 forward, the Veteran's unspecified depressive disorder has been rated as noncompensable under 38 C.F.R. § 4.130 Diagnostic Code 9434. 

The Veteran's unspecified depressive disorder has been rated noncompensable and service connection was established based on aggravation of a nonservice connected condition by a service-connection disability.  Regulation 38 C.F.R. § 3.10(b) contains provisions as to determining the baseline level of severity of the nonservice-connected disease or injury. Based on the November 2015 rating decision, the Veteran's symptoms of depressive disorder were aggravated by pain from his service-connected disabilities including increased symptoms of depression and social isolation.  Prior to this, the Veteran's symptoms of unspecified depressive disorder reached the level of a 50 percent rating as documented by symptoms including anxiety, depression, sleep impairment, suspiciousness, disturbances of motivation and mood, flattened affect, difficulty establishing and maintaining effective work and social relationships and occupational and social impairment with occasional decreases in work efficiency. The Board will examine the baseline level of severity of the Veteran's depressive disorder in comparison to the current level of severity of his depressive disorder. 

The Veteran's depressive disorder is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434. This Diagnostic Code provides that major depressive disorder should be rated under the General Rating Formula for evaluating psychiatric disabilities other than eating disorders. 

Under the General Rating Formula a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).

However, as discussed above, the Veteran's claim was certified to the Board in October 2014 (after August 4, 2014), and the criteria in DSM-V is now used.  See 38 C.F.R. § 4.125(a) (2016). The DSM-V does not assign GAF scores. Further, as noted above the recent regulatory update to incorporate the current DSM into the regulations does not affect evaluations assigned to mental disorders, however, because the update did not change the disability evaluation criteria in 38 C.F.R. § 4.130, the Schedule for Ratings for Mental Disorders.  See 79 Fed. Reg. 149, 45094 (August 4, 2014). In addition, the file contains VA mental health examinations performed prior to August 2014 when the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders was the medical and regulatory standard and was appropriate for use by the examiners at those times. As there is no information to the contrary, the Board will presume that earlier VA examiners appropriately utilized the diagnostic standard in effect at the time of their examinations.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against finding a compensable rating for depressive disorder is warranted. At different times during the appeal the Veteran has stated that his depressive disorder is manifested by depressed mood, anxiety, suspiciousness, irritability, sleep impairment, flattened affect, difficulty establishing and maintaining effective work and social relationships, and disturbances of motivation and mood. The Veteran also reported episodes of hearing voices and feeling bugs or animals in his residence.  The Veteran's statements and lay statements from family and friends of record have reported the Veteran experiences ongoing symptoms of depression as a result of his physical disabilities. The Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his depressive disorder during the appeal.

The Veteran was provided with a VA examination in July 2012. The Veteran reported depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships. See July 2012 VA examination. The examiner indicated the Veteran had a diagnosis of depressive disorder NOS. Occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks was noted. On examination the Veteran denied suicidal ideations. A prior history of auditory, visual and tactile hallucinations was noted but he denied such symptoms on examination, and the examiner noted a prior diagnosis of delusional disorder. The Veteran denied problems with his memory, and reported he was able to complete activities of daily living. Id. 

VA outpatient treatment records later in 2012 include a diagnosis of delusional disorder after he reported the feeling that rodents were living under his waterbed.  

Next, the Veteran was provided with a VA examination in October 2015. The Veteran reported ongoing depressed mood, and anxiety related to his physical pain, chronic sleep impairment and disturbances of motivation and mood. See October 2015 VA examination. The examiner indicated the Veteran has a diagnosis of unspecified depressive disorder under DSM-V, which is consistent with his prior diagnosis of depressive disorder NOS under DSM-IV. The examiner noted occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks. The Veteran reported ongoing pain at 8.5/10. On the mental status examination the Veteran's hygiene and dress were normal, no oddities of thought or behavior were noted and memory and cognition were intact. The Veteran denied hearing voices, delusions, and suicidal/homicidal ideations. The examiner noted that the Veteran's depression is limited, and as such the contribution of physical issues is also limited. The Veteran reported increased pain in the last two years, and the examiner found the date of exacerbation to be 2013. The examiner noted as to employability the Veteran would be able to interact with others adequately, follow instructions, and exhibit basic productivity. Id. 

There is no evidence that the VA examiners were not competent or credible, and as the examination reports were based on accurate facts, objective examinations of the Veteran, and consideration of his reported symptoms, though inconsistent.  These are entitled to significant probative weight in determining the severity of the Veteran's depressive disorder during the course of the appeal. Nieves-Rodriguez, 22 Vet. App. 295.

VA treatment records and SSA records have been associated with the claims file. 
A December 2013 treatment record noted a diagnosis of delusional disorder, a history of hearing voices and problems with bugs and rodents, no current hallucinations were noted. See December 20, 2013 VA treatment record. A January 2014 mental health treatment note reported increased physical discomfort, euthymic mood, moderate affect, with ongoing anxiety and depression. The Veteran denied suicidal/homicidal ideations and/or psychosis. See January 24, 2014 VA mental health note. 

In August 2015 the Veteran was alert, oriented times 3, reported ongoing anxiety, and denied overt delusional thoughts and suicidal/homicidal ideations, judgment and insight were fair. See August 20, 2015 VA treatment record. A May 2016 treatment record noted the Veteran was experiencing anxiety and was alert and oriented times 3, with appropriate affect, and fair insight and judgment. See May 24, 2016 mental health medication management note. VA treatment records in March 2017 note ongoing depression and irritability, which the Veteran reported was exacerbating his recovery from shoulder surgery. See March 17, 2017 VA treatment record. 

In addition, the Board notes the Veteran's representative in her March 2016 correspondence alleges that that the October 2015 VA examination was inadequate. The Board notes the representative's contentions, however finds such unpersuasive, as the October 2015 VA examiner noted a review of the Veteran's medical history and current symptomology related to his unspecified depressive disorder, including symptoms of anxiety and completed a thorough examination. As noted above, the Board finds the October 2015 VA examination adequate for rating purposes.  The examiner noted a review of the VA outpatient treatment records, need not discuss each encounter in detail, but rather base the opinion on the examiners assessment of the consistency and credibility of the Veteran's report.  Here, the symptoms of hallucinations and delusions noted in the outpatient reports were denied by the Veteran during the examination.  The examiner noted the Veteran's report of current severe back pain, though not observed during the examination, and placed emphasis on the Veteran's report that the pain increased in the past two years and assigned an approximate date of 2013 as the time of aggravation of the depression based on the Veteran's own reporting.  Lastly, the benefit of the doubt rule is for application when the evidence is in equipoise, which occurs only when there is an approximate balance between the positive and negative evidence.  38 C.F.R. § 3.102 (2016). That evidence must be both competent and credible. Here, there is no such balance of evidence.  

Based on the lay and medical evidence of record, the Board finds that a noncompensable rating is warranted for the entire period on appeal. The Veteran's psychiatric symptomology has been remarkably consistent over the course of the appellate period, and no staged ratings are appropriate. The Board recognizes that some of the reported symptomology approximates listed criteria for an increased 70 percent rating resulting in a compensable evaluation. In particular, the Veteran has reported being unable to maintain and sustain employment in a work environment, and ongoing increased irritability, and depression at times affecting his ability to function. Further, the Board notes a prior history of hallucinations and delusions, however not during the period on appeal. However, as legal precedent has stressed, the mere presence of a symptom is not sufficient; the degree of the symptom and its impact upon the Veteran's behavior, is of primary consideration. Mauerhan v. Principi, 16 Vet. App. 436 (2002).

During the appeal the Veteran has reported his depressive disorder is manifested by depressed mood, anxiety, suspiciousness, sleep impairment, flattened affect, irritability at times related to pain, difficulty establishing and maintaining effective work and social relationships, and disturbances of motivation and mood. The Veteran is competent to testify to such lay observable symptomatology. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, such lay evidence, even when accepted as accurate, does not establish a level of disability contemplated by a higher evaluation. The October 2015 VA examination noted consistent symptomology including depressed mood, anxiety, suspiciousness, sleep impairment, flattened affect, irritability at times related to pain, difficulty establishing and maintaining effective work and social relationships and disturbances of motivation and mood. The Veteran reports having a positive relationship and enjoys spending time with his girlfriend and regularly going to visit with his mother. Additionally, the Veteran reported he has friends he sees regularly, often going out to eat. A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relationships, judgment, thinking or mood which is not present here.  Significantly the evidence of record does not show instances of spatial disorientation, neglect of personal appearance and hygiene, suicidal ideation, obsessional rituals which interfere with routine activities, and speech which is intermittently illogical or obscure. As such, the evidence of record is against a finding that the Veteran has demonstrated occupational and social impairment with deficiencies in most areas such as work, school, family relationships, judgment, thinking or mood which would warrant a compensable rating. 

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an increased compensable rating for the Veteran's service-connected unspecified depressive disorder. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, entitlement to a compensable rating for depressive disorder is denied. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).

V. Extraschedular Consideration

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111   (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.  

The first Thun element is not satisfied here. The Veteran's unspecified depressive disorder is manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as depressed mood, anxiety, suspiciousness, sleep impairment, irritability, flattened affect and difficulty establishing and maintaining effective work and social relationships, and disturbances of motivation and mood. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule. See 38 C.F.R. § 4.71a, Diagnostic Code 9343. The rating schedule contemplates varying levels of depressive disorder. Id.

Given the variety of ways in which the rating schedule contemplates symptoms of depressive disorder, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, as it directly contemplates exhibited symptoms and inherently contemplates all of the repercussions stemming therefrom. There is nothing exceptional or unusual about the Veteran's unspecified depressive disorder because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service-connected for thoracolumbar degenerative disc disease (DDD) with mechanical low back pain rated at 40 percent disabling, degenerative joint disease (DJD) of the left shoulder rated at 20 percent disabling, right lower extremity radiculopathy associated with thoracolumbar DDD rated at 10 percent, and unspecified depressive disorder rated noncompensable. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Finally, there is no medical evidence indicating the Veteran's unspecified depressive disorder combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Notably, neither the Veteran nor the record raised issues of extra-schedular ratings on an individual or combined basis.  See Yancy v. McDonald, 27 Vet. App 484 (2016).

VI. Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award based on a claim for compensation is to be fixed in accordance with the facts found, but not earlier than the date the claim was received. 38 U.S.C.A. § 5110(a). If a claim for disability compensation is received within one year of separation from service, the effective date of an award is the day following separation. 38 U.S.C.A. § 5110(b)(1). The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date. 38 U.S.C.A. § 5110(b)(2). In this case the controlling portion of the statute is the concept of "facts found."

During the pendency of the appeal the definition of what constitutes a valid claim has changed. Effective March 24, 2015, VA amended its regulations to require that in order to be considered a valid claim, a claim for benefits must be submitted on a standardized form. 79 Fed. Reg. 57,660 (Sept. 25, 2014) (eff. Mar. 24, 2015). However, this amendment only applies to claims or appeals filed on or after March 24, 2015. Id. Claims or appeals pending or that were pending on that date are to be decided by the regulations as they existed prior to the amendment. Id. As the Veteran's claim was pending on March 24, 2015, the Board will apply the laws and regulations as they existed prior to the amendment in determining whether a submission constituted a claim for benefits. Id.

Under the law prior to the amendment, a claim was defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p). An informal claim was any communication or action indicating intent to apply for one or more benefits. 38 C.F.R. § 3.155(a). Under the law at the time, VA had an obligation to look to all communications from a claimant that may be interpreted as applications or claims-formal and informal-for benefits and was required to identify and act on informal claims for benefits. Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

The Veteran seeks an effective date earlier than January 22, 2013 for the grant of entitlement to service connection for unspecified depressive disorder. Generally, in order to warrant a grant of service connection, a claimed disability must be manifest. Here service connection was granted based on aggravation by pain from the Veteran's service-connected disorders. Therefore, aggravation must have been found prior to January 22, 2013, for the Veteran to receive an earlier effective date. 

The Veteran was discharged from service in March 1973. The Veteran initially filed a claim for entitlement to service connection for a left shoulder and low back injury in March 1973. Service connection was granted for a left shoulder disability in a June 1973 rating decision and for a low back disability in a September 2010 rating decision.  The Veteran submitted VA Form 21-4138 received by the RO on May 17, 2012, wherein he claimed entitlement to service connection for PTSD, which was subsequently expanded to include entitlement to an acquired psychiatric disability. The Board notes that the Veteran's May 17, 2012 correspondence was an informal claim. However, an effective date earlier than January 22, 2013 is not warranted because this is the date the Veteran was entitled to eligibility for service connection based on aggravation. 

In this case, the Board finds that an effective date prior to January 22, 2013 is not warranted.  A review of the evidence of record indicates that January 22, 2013 is the first instance of an indication of aggravation of the Veteran's depressive disorder as a result of pain from his service connected disabilities.  As this date is the first instance of aggravation of the Veteran's depressive disorder an earlier effective date is not warranted. 

The preponderance of the evidence is against an effective date prior to January 22, 2013 for the grant of entitlement to service connection for an unspecified depressive disorder, and there is no doubt to be resolved. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

VII. TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is a sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16 (a). For the purposes of determining rating level, disabilities resulting from a common etiology or affecting a single body system are considered a single disability. 38 C.F.R. § 4.16 (a). 

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease. See 38 C.F.R. § 4.16 (a). The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran meets the threshold requirements for a TDIU. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). Since January 7, 2002, the Veteran has been service connected for thoracolumbar DDD rated as 40 percent disabling, left shoulder DJD rated at 20 percent disabling, right lower extremity radiculopathy rated at 10 percent disabling, and unspecified depressive disorder rated noncompensable since January 22, 2013.  While these disability ratings do not meet the individual criteria for TDIU if combined directly, several of the disabilities affect the same body system. Specifically, thoracolumbar DDD, left shoulder DJD and right lower extremity radiculopathy are all orthopedic in nature. As such, these disabilities can be treated as a single disability for the purposes of meeting the single disability rated at least 40 percent. 38 C.F.R. § 4.16(a). 

When combined, the Veteran's thoracolumbar DDD, left shoulder DJD and right lower extremity radiculopathy result in a 60 percent rating. 38 C.F.R. § 4.25(a), Combined Ratings Table. As, the Veteran has a single disability rated at 60 percent and as such the schedular criteria for TDIU are met. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Based on the Veteran's depressive disorder, low back DDD, lower extremity radiculopathy and left shoulder DJD the Board finds the Veteran is factually unable to engage and maintain substantially gainful employment. 

The Veteran reports he is unable to work due to his service-connected low back disability, left shoulder DJD, right lower extremity radiculopathy, depression and his corresponding physical limitations. See January 2014 Application for Increased Compensation Based on Unemployability. In determining whether the Veteran is capable of obtaining and maintaining gainful employment, the Board must consider the Veteran's work history, education, and any special training. In this case, the Veteran has been unemployed since March 2003, prior to which he worked in sales and administration for a fireplace company. The Veteran indicated he was employed from January 2001 to March 2004, for this company. Statements from the Veteran's massage therapist report that the Veteran is seen regularly due to ongoing low back, and shoulder pain. See December 1, 2015 statement. Additionally, the Veteran has reported that walking, standing and getting along with others is very difficult, even so more recently due to ongoing pain and irritability. See March 2016 Veteran statement. Further, statements from the Veteran's friends and family members note that he suffers from ongoing severe pain which at times leaves him bedridden. See December 2015 lay statements. Friends have reported that at times the Veteran is bedridden and they must bring him food. See December 2015 lay statements.  

In this case the Veteran served in the Army from March 1970 to March 1973 as a communications center specialist. Prior to service the Veteran graduated from high school and briefly attended technical school. After service the Veteran attended technical school in a dental technology program. After service the Veteran engaged in various employment positions including working in real estate, as a computer operator and largely and most recently in sales and retail administration selling office equipment, hair products, furniture and fireplaces. See September 2005 VA examination. The Veteran reported that he last worked for W.I. selling fireplaces from January 2001 to March 2004, and he became too disabled to work in 2006. See January 2014 Application for Increased Compensation Based on Unemployability. The Veteran reported having skills in marketing, sales, management and handyman work. The Veteran's prior employer W.I. systems noted employment ended in March 2004, when the Veteran quit. At his most recent employer, the Veteran performed sales and administrative tasks. See January 2005 request for employment information in connection with claim for disability benefits. The Veteran previously worked in sales jobs selling office equipment, furniture and fireplaces. 

Several medical opinions concerning functional impairment are included in the claims file. In September 2005, the VA examiner noted that sitting is limited to 30 minutes due to right side low back pain, and standing tolerance is limited to 20 minutes in an hour. See September 2005 VA examination. The Veteran's walking tolerance was 2 to 3 blocks and driving tolerance was 1 to 1.5 hours. Id.

VA treatment records in March 2011 noted the Veteran had certain limitations on working including lifting no more than 15 pounds, standing and sitting for no more than 2 hours, and no twisting or repetitive bending. See January 13, 2011 VA treatment record.  However, the Veteran's primary care VA physician noted the Veteran is considered disabled and he has substantial functional limitations in mobility and this disability is severe, chronic and likely to continue indefinitely. Id.

In March 2011, the VA examiner noted flare-ups of low back pain every 2 to 3 weeks. See March 2011 VA examination. The examiner noted the Veteran's low back DDD results in decreased mobility, problems with lifting and carrying and affects and prevents the Veteran from completing activities of daily living including chores, shopping, exercise, sports and recreation. Id.

In a March 2013 VA examination, the examiner noted the Veteran's low back disability impacts his ability to work and he would be limited to a position that is mainly sedentary, with lifting no greater than 10 pounds and which allowed for position changes. See March 2013 VA examination. 

In an October 2015 VA shoulder examination the Veteran reported limiting lifting to no more than 10 pounds and completing daily household chores independently. The Veteran reported driving without difficulty. The examiner found that the Veteran's left shoulder does not impact his ability to perform any type of occupational task. The examiner noted that while the Veteran has some loss of range of motion this does not limit his employability. Id. 

The Veteran was afforded a VA examination as to his low back in October 2015. The Veteran reported chronic constant low back pain. See October 2015 VA examination. The examiner noted that he Veteran's low back disability impacts his ability to work, and the Veteran is capable of performing sedentary work, and is limited to lifting 10 pounds. Id. 

In addition, the Veteran was afforded a VA psychiatric examination in October 2015, which found that as to unemployability the Veteran had no deficits in dress or grooming, could be punctual, had no memory or cognitive deficits, could follow instructions and is able to interact with others adequately. Id. 

SSA records have been associated with the claims file. The Veteran is in receipt of Social Security disability since March 2004.  SSA disability determination notes the Veteran has been disabled since March 2004 in part due to disorders of the back. See SSA disability determination and transmittal January 2005. Presented with the Social Security Administration (SSA) determination that the Veteran has been disabled since March 24, 2004 in part due to his service-connected low back disability and numerous documents reflecting his inability to secure or follow substantially gainful employment in occupations which he had experience supports that the Veteran is unable to engage and maintain substantially gainful employment as a result of his service-connected disabilities. 

There is some evidence both for and against whether the Veteran has the capacity for sedentary employment.  In weighing the lay and medical evidence of record, the Board finds that it is unlikely that the Veteran would be able to find substantially gainful employment. The Veteran's service-connected disabilities prevent him from doing any type pf physically demanding employment as a result of his orthopedic disabilities. As to performing sedentary work, the Veteran's work experience has largely been in sales and administration. VA examiners have noted that the Veteran is able to perform sedentary work, which allowed for frequent repositioning. However, in light of the Veteran's experience, education and work history it is not feasible for him to obtain sedentary employment. Specifically, the Veteran has reported he was able to meet the demands of his prior jobs because his employer provided accommodations related to lifting and standing in his most recent employment.  Several clinicians found that the limitations in mobility prevented simple daily activities inside and outside the home including shopping and chores. In light of the Veteran's lack of specialized training and limited education, and largely a career in sales spanning the bulk of the Veteran's post-service working career, the Board finds that it is unlikely that the Veteran would be able to find substantially gainful sedentary employment taking into consideration the ongoing pain and limitations on motion experienced due to his service-connected disabilities. Based on the Veteran's experience and work history the Board finds that obtaining such a job is unlikely. As such, entitlement to TDIU is warranted. 




ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to a compensable rating for unspecified depressive disorder is denied. 

Entitlement to an earlier effective date for the grant of service connection for unspecified depressive disorder is denied. 

Entitlement to TDIU is granted, subject to regulations applicable to the payment of monetary benefits. 



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


